Citation Nr: 0118523	
Decision Date: 07/17/01    Archive Date: 07/24/01	

DOCKET NO.  00-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and K. J. 


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 18, 1998 to 
September 14, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 


FINDING OF FACT

A tiny avulsion-type fracture of the left ankle existed prior 
to service but underwent an increase in severity during 
service in the form of chronic left ankle sprain.  


CONCLUSION OF LAW

Avulsion fracture of the left ankle preexisted service but 
was aggravated during service in the form of chronic left 
ankle sprain.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. § 3.306(b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After a review of the record, the Board has decided that 
service connection may be granted for chronic left ankle 
sprain as an aggravation of avulsion fracture of the left 
lateral malleolus.  The reasons for this decision are set 
forth below.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).

Presumption of soundness rebutted

The report of the veteran's service entrance examination is 
not of record.  A report of medical history, completed in 
conjunction with his service entrance examination, does not 
reflect any reference to left ankle disability.  However, an 
August 1994 private treatment record, received in April 2000, 
reflects that the veteran had sprained his left ankle.  
X-rays were negative and the diagnosis was recurrent sprain 
of the left ankle.  Apparently as a result of treatment, on 
August 26, 1998 a request was directed to the Huey P. Long 
Medical Center in Louisiana for records relating to treatment 
of the veteran's left ankle prior to service.

Records from the Huey P. Long Medical Center reflect that the 
veteran was seen in August 1997.  These records indicate that 
the veteran had twisted his left ankle on that day.  The 
diagnosis was sprain.  An X-ray of the left ankle revealed 
soft tissue swelling overlying the lateral malleolus.  There 
was a tiny calcific density associated with the tip of the 
medial malleolus which could represent a tiny avulsion-type 
fracture, though possibly old.  July 1998 private treatment 
records reflect that the veteran reported twisting his 
"right" ankle the day before.  The report of X-ray relating 
to the July 1998 treatment also refers to the veteran's right 
ankle.  The X-ray indicates that the right ankle was negative 
for fracture or dislocation.

The record clearly indicates that prior to service the 
veteran had experienced an avulsion fracture of the left 
lateral malleolus.  Thus, the presumption of soundness at 
service entrance is rebutted.  The Board will now consider 
whether the veteran whether that disability was aggravated by 
his service.  

Left ankle disability in service

A service medical record, printed on August 28, 1998, 
reflects that the veteran complained of intermittent left 
ankle pain of a 1- to 2-month duration.  There was a popping 
sound when rotating the left ankle.  The assessment included 
chronic ankle pain secondary to old avulsion fracture of the 
lateral malleolus.  The report of a service medical 
evaluation board reflects that the veteran had a history of 
avulsion fracture in August 1997.  The veteran was seen with 
complaints of increased pain in his ankle with the rigors of 
physical training, jumping, and marching.  The diagnosis was 
chronic left ankle pain secondary to avulsion fracture of the 
lateral malleolus.  

Aggravation

The first time that any disability related to the veteran's 
left ankle is characterized as chronic is during his active 
service.  His disability was characterized as chronic after 
the veteran participated in events related to his inservice 
basic training and this characterization was made by a 
physician during the veteran's active service.  Prior to the 
veteran's active service, treatment records indicate that the 
veteran was seen in 1994 and 1997, but there is no indication 
that he was seen for ongoing complaints related to the left 
ankle other than those associated with acute injury, noting 
that the treatment in July 1998 was related to the veteran's 
right ankle.  

Post service treatment indicates that the veteran continues 
to be seen for complaints relating to chronic left ankle 
sprain.  February and November 1999 private treatment records 
reflect the veteran's complaints regarding his left ankle and 
indicate diagnoses including arthralgia of the left ankle and 
chronic left ankle pain.  An April 2000 treatment record 
indicates that the veteran had sustained a hairline fracture 
of the left ankle and had been seen multiple times for pain 
in that ankle.  An April 2000 statement from Bruce Craig, 
M.D., a private physician, indicates that the veteran has a 
chronic left ankle sprain that had been aggravated by his 
basic training in service.  

Since the veteran's avulsion fracture of the lateral 
malleolus underwent an increase in severity during his 
wartime service as is demonstrated by medical evidence 
indicating that his left ankle disability became chronic 
during his active service, there is a presumption of 
aggravation.  The record does not contain evidence to rebut 
this presumption.  The post service medical evidence 
continues to characterize the veteran's left ankle disability 
as chronic.  In addition, there is competent medical evidence 
associating the chronic left ankle sprain with aggravation 
during the veteran's active service.  Therefore, service 
connection may be granted for chronic left ankle sprain as an 
aggravation of avulsion fracture of the left lateral 
malleolus.  

Veterans Claims Assistance Act (VCAA)

The duty to assist and notification requirements have 
recently been reaffirmed and clarified.  See VCAA.  The 
veteran has been afforded a VA examination and two personal 
hearings.  In light of the Board's decision herein, the Board 
concluded that it could proceed, without prejudice to the 
veteran, to decide the issue of service connection.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for chronic left ankle sprain as an 
aggravation of avulsion fracture of the left lateral 
malleolus is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

